Appeal from a judgment of the Supreme Court, Otsego County, entered in the clerk’s office on Juno 13, 1952. The parties are cattle dealers each having long and involved open-account proceedings with a dairyman and both relying on cumulative collateral security. They narrowed their controversy down to five head of cattle. The court awarded two to plaintiffs and three to defendant. Plaintiffs, claiming all five, appeal. The court made a pragmatic and an equitable disposition of the respective claims of liens. The argument on appeal does not demonstrate clearly enough to our satisfaction that the Trial Term was wrong in its view of the complex course of transactions. Judgment unanimously affirmed, with costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.